DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit” in claim 1, “a drive device” in claim 15 and “a fail-safe device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Line 4 of claim 14 refers to the oblong base body using reference numeral 312, which should be corrected to be 322.
Lines 1 and 2 of claim 15 recite “a supercharger” and “a compressor”, respectively, both of which have been previously introduced in claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “one of a recess (212) or a protrusion (214) and the adjustment ring (210) comprises the other of the recess (212) or protrusion (214)” render the claim indefinite (emphasis added).  The indefiniteness stems from the fact that it is unclear whether each emphasized portion refers to one or more recess or one or more protrusions OR at least one element selected from the group including a recess and a protrusion.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (US 9,194,308 B2).
In reference to independent claim 1, Iwata discloses: A compressor (7a) for a supercharger (“turbocharger” 7), comprising: a compressor housing (11) having a compressor inlet (see Fig. 2) and a compressor outlet (see Fig. 2), an adjustment mechanism (17) having an adjustment ring (20) and multiple shutter elements (18) for changing an inlet cross section of the compressor inlet (see col. 6 at lines 4-10), and an actuator device (21) having a drive unit (27) and a coupling unit (26), wherein the actuator device (21) is coupled, via the coupling unit (26), to the adjustment mechanism (17) in order to move the adjustment mechanism (17) between a first position and a second position (P1, P2) (see Fig. 1, col. 6 at lines 52-64). 
In reference to dependent claim 2, Iwata further discloses: the coupling unit (26) comprises an oblong base body (see Fig. 2) with a first end section (see Fig. 2) and a second end 
 
    PNG
    media_image1.png
    530
    464
    media_image1.png
    Greyscale

In reference to dependent claim 4, Iwata further discloses: the drive unit (27) is designed to move the coupling unit (26) rotationally along an axis (see col. 6 at lines 11-17) of the oblong base body (see Fig. 2) between a first position and a second position.
In reference to dependent claim 6, Iwata further discloses: the first position (P1) corresponds to an open position of the adjustment mechanism (17) in which the inlet cross section  is maximal and wherein the second position (P2) corresponds to a closed position of the adjustment mechanism (17) in which the inlet cross section is reduced (col. 6 at lines 52-64).
In reference to dependent claim 13, Iwata further discloses: the compressor housing (11) comprises a drilled hole (see Fig. 2) through which the oblong base body enters the compressor housing (11) (see Fig. 2).

    PNG
    media_image2.png
    535
    476
    media_image2.png
    Greyscale

It is noted that the limitations “optionally wherein a bushing, in which the oblong base body is rotatably mounted, is arranged in the drilled hole, and optionally wherein the drilled hole is arranged in a radial direction or in an axial direction” are recited as optional and, thus, not required.
In reference to independent claim 15, Iwata further discloses: a drive device (7b), wherein the compressor (7a) is coupled via a shaft (16) to the drive device (7b) for conjoint rotation therewith (see col. 5 at lines 36-58).
Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lombard (US 2019/0136755 A1).
In reference to independent claim 1, Lombard alternatively discloses: A compressor for a supercharger (“turbocharger” 10), comprising: a compressor housing (16) having a compressor inlet (17) and a compressor outlet (21), an adjustment mechanism (100) having an adjustment ring (106) and multiple shutter elements (102) for changing an inlet cross section of the 
In reference to dependent claim 2, Lombard alternatively discloses: the coupling unit (117) comprises an oblong base body (see Figs. 5-6) with a first end section (near 116) and a second end section (near 118), wherein the first end section is coupled to the drive unit (116) and the second end section is coupled to the adjustment mechanism (100) (see Figs. 5-6).
In reference to dependent claim 3, Lombard further discloses: the drive unit (116) is designed to move the coupling unit (117) linearly along an axis of the oblong base body between a first position and a second position (see Figs. 5-6 and [0054]).
In reference to dependent claim 8, Lombard further discloses: the second end section (near 118) comprises one of a recess (109) and a protrusion (118) and the adjustment ring (100) comprises the other of the recess (109) and protrusion (118), wherein the recess and the protrusion are in operative engagement with each other (see Figs. 5-6 and [0054]; note that the fork-shaped end of 117 also contains a recess to engage pin 118).
In reference to dependent claim 9, Lombard further discloses: the recess extends orthogonally to the axis (along 117) of the oblong base body and orthogonally to the compressor axis (along the centerline of 106) if the second end section comprises the recess, or the recess extends in a radial direction if the adjustment ring comprises the recess (see Figs. 3, 5 and 6).

Allowable Subject Matter
Claims 5, 7, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799